Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 25 Feb 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Jan 2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Ian McGinn on 26 Aug 2022 and confirmed as accepted on 2 September 2022.

The application has been amended as follows: 

Specification
The original specification filed 28 Nov 2018 paragraph [0035] is amended as follows:
[0035] A tube 48 is connected to both ends of the cooling pipe 46 via connectors 47. The tube 48 is connected to the temperature controller 19. The temperature controller 19 send cooling water as the heating medium from outside of the vacuum tank 15 to the cooling pipe 46 via the tube [[38]]48. Thereby, the blower panel 33 is cooled.
Claims
The claims are amended as follows:

1. (Currently Amended) A plasma treatment apparatus, comprising: 
a workpiece holder for holding a workpiece; 
a vacuum tank for containing the workpiece holder, an interior of the vacuum tank configured to be evacuated; 
a plate-like blower panel to be a negative electrode, the blower panel having a plurality of blower holes for sending a process gas toward the workpiece held by the workpiece holder; and
a positive electrode panel disposed between the blower panel and the workpiece holder, the positive electrode panel being constituted by arranging in series a plurality of rod- like electrodes parallel to a surface to be treated of the workpiece, 
wherein the workpiece has a plate shape, and a surface of the blower panel to be the negative electrode, the positive electrode panel, and the workpiece held on the workpiece holder are arranged in parallel, 
wherein a distance between the plate-like blower panel and the positive electrode panel is 50 mm and a distance between the workpiece and the positive electrode panel is 25 mm, 
wherein the vacuum tank includes an introduction port and an exhaust port of the process gas, the introduction port and the exhaust port configured to respectively introduce and exhaust the process gas in a direction perpendicular to the surface to be treated of the workpiece,
wherein the plurality of rod-like electrodes includes:
a first electrode; 
a second electrode located adjacent to the first electrode, an end of the second
 electrode being connected to the first electrode to circulate a coolant from the first electrode to the second electrode; and 
a third electrode located adjacent to the second electrode, another end of the second electrode being connected to the third electrode to circulate the coolant from the second electrode to the third electrode, [and] 
wherein an entirety of the rod-like electrodes extending inside the vacuum tank is directly exposed to the workpiece and the surface of the blower panel[.], and
wherein the plasma is configured to be generated between the positive electrode panel and the blower panel.
10. (Cancelled)
11. (Cancelled)
Allowable Subject Matter
Claims 1, 3, 4, 5, 6, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record (viz. DiVergilio et al. (US 2008/0138992 A1 hereinafter “DiVergilio”) in view of Tanaka et al. (JP2011-096749A hereinafter “Tanaka”) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “wherein a distance between the plate-like blower panel and the positive electrode panel is 50 mm and a distance between the workpiece and the positive electrode panel is 25 mm" and “wherein the plasma is configured to be generated between the positive electrode panel and the blower panel,” in the context of other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716